Citation Nr: 0319197	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut





THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected status post left mandibular and maxillary 
fractures with temporomandibular degenerative joint disease.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected paralysis of the fifth cranial nerve.  

3.  Entitlement to service connection for a claimed incorrect 
bite.  








REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1975 to August 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the RO.  

The veteran testified at a hearing at the RO before a then 
Member of the Board in June 1997.  

The Board remanded the case to the RO for additional 
development of the record in July 1997 and July 1999.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2001.  

In August 2001, the Board again remanded the case for 
additional development of the record.  

In correspondence received in August 2002, the veteran waived 
initial RO review of submitted evidence and requested the 
case be decided by the "BVA" at the travel board.  

Additional development was undertaken by the Board in October 
2002 and March 2003, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

The Board notes that, in his Notice of Disagreement submitted 
in April 1995, the veteran also asserted that he was entitled 
to service connection for tooth loss as a residual of his 
service-connected disabilities.  In its July 1997 Remand, the 
Board referred this matter to the RO for appropriate action.  

In a Supplemental Statement of the Case issued in February 
2000, the RO notified the veteran that he should contact the 
VA medical center to apply for VA dental treatment.  

At a hearing in July 2001, the veteran testified that root 
canals were required for two teeth due to nerve damage from 
the fracture and that the two teeth were subsequently 
extracted.  The veteran also testified that there was 
excessive bone loss in that area of his mouth.  

Under these circumstances, the Board once again refers this 
matter for appropriate action by the originating agency.  



FINDINGS OF FACT

1.  Neither version of the regulations for rating 
disabilities of the skin is advantageous to the veteran.  

2.  The service-connected residuals of the fractured mandible 
are shown to be manifested by limited inter-incisal movement 
of the temporomandibular articulation to 37 millimeters and 
limited lateral excursion of 7 millimeters with pain 
associated with degenerative joint disease and some weakness 
of the left jaw and left temporomandibular joint.  

3.  The service-connected fractured mandible fracture 
residuals are shown to include a disfiguring facial scar.  

4.  The service-connected paralysis of the fifth cranial 
nerve is shown to be manifested primarily by impaired 
function from sensory and motor loss that more nearly 
approximates that of severe incomplete paralysis.  

5.  The veteran currently is not shown to have a separately 
ratable incorrect bite due to any event in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected status post left 
mandibular and maxillary fractures with temporomandibular 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.150 
including Diagnostic Code 9905 (effective prior to and as of 
February 17, 1994).  

2.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected scar of the left 
submandibular are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7800 
(effective prior to and as of August 30, 2002).  

3.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected paralysis of the fifth 
cranial nerve are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 
8205 (2002).  

4.  The veteran is not shown to have a disability manifested 
by an incorrect bite due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities, and 
sufficient information to decide the claim for service 
connection for an incorrect bite.  

The additional development undertaken by the Board, pursuant 
to 38 C.F.R. § 19.9(a)(2), consisted of obtaining VA 
treatment records from July 2001 to 2003 and the scheduling 
of VA examinations.

The Board notes that on May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that initial RO review of any evidence obtained 
had to be undertaken, unless the claimant provided a waiver 
of that review.  Id.  

A review of the claims folder shows that the Board had 
remanded the case to the RO three times for initial RO review 
and development of evidence, prior to receiving the veteran's 
correspondence in August 2002 that effectively waived further 
initial RO review of submitted evidence.  The veteran 
specifically requested that the case be decided by the 
"BVA" at the travel board.  Accordingly, at this time, the 
Board has accepted the veteran's August 2002 correspondence 
as a proper waiver of further initial RO review of evidence, 
to include that initially developed by the Board.

Moreover, the Board finds that the veteran has not been 
prejudiced in this regard, in light of the substantial grant 
of benefits hereinbelow for the evaluation of the service-
connected paralysis of the fifth cranial nerve.

With respect to the evaluation of the service-connected 
status-post left mandibular and maxillary fractures with 
temporomandibular joint disease, the Board notes that the 
more recent evidence developed by the Board reflects neither 
any significant improvement nor deterioration of the 
condition of the veteran's service-connected disability, in 
comparison with the medical evidence already of record.  As 
such, further remand to the RO for initial review of evidence 
that had been developed by the Board would likely serve no 
useful purpose, and would further delay the resolution of the 
veteran's claim.  

The Board did, however, grant initial benefits for a 
disfiguring scar of the left submandibular area associated 
with his service-connected disability, as requested by the 
veteran.  

With respect to the claim of service connection for an 
incorrect bite, the Board notes that none of the evidence 
initially developed by the Board shows an incorrect bite.  
The veteran has been given opportunities to submit evidence 
in support of his claim, but he has not done so.  

Accordingly, this claim had to be decided on the basis of 
evidence already of record.  Again, further remand to the RO 
under the circumstances would likely serve no useful purpose, 
and would further delay resolution of the veteran's claim.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A careful review of the veteran's service medical records 
dated in January 1979 shows a diagnosis of mandibular 
fracture.  

On a "Report of Medical History" completed by the veteran in 
July 1979, the veteran reported that he had broken his jaw.  
The examiner noted a fracture of the mandible in January 
1979, resolving without sequela.  

A report of VA examination dated in February 1994 shows 
diagnoses of left mandibular and left maxillary fracture, 
resolved; chronic neuropathy, secondary to fracture; and 
degenerative joint disease of temporomandibular joint, 
secondary to fracture.  

In an April 1994 rating decision, the RO granted service 
connection for status-post left mandibular and left maxillary 
fractures with chronic neuropathy and temporomandibular joint 
degenerative joint disease, and assigned a no percent rating 
under Diagnostic Code 9999, effective in October 1993.  

The testimony of the veteran at a hearing in June 1997 was to 
the effect that the injury to his jaw was followed by six-
week period when his jaw was placed in traction with braces 
and a wire to allow the break to heal.  

The non-VA hospital records received in February 1998 show 
that the veteran had fallen off a step while working and 
opening the door in January 1979.  The records indicate that, 
because there was ice on the ground; the veteran slipped and 
fell from a height of 41/2 feet.  He did not lose consciousness 
and had no other injuries or complaints, besides the pain 
over the lower jaw.  The diagnosis was that of mandibular 
fracture.  

At a VA examination in April 1998, the veteran reported 
having had pain since the accident that was moderate with 
intermittent occurrences lasting from minutes to hours.  He 
also reported having a cracking sound on the left side area 
of the joint upon chewing hard foods and numbness of the 
lower left lip.  

An examination of the veteran's jaw found a slightly reduced 
maximum opening to approximately 40 millimeters and a 
slightly reduced maximum lateral displacement to 
approximately 8 millimeters.  There was discomfort when he 
opened at maximum length, and when he displaced the mandible 
laterally.  Neither a cracking sound nor a clicking sound was 
detected.  The examiner noted little or no loss of motion and 
masticatory function loss.  

The veteran underwent a VA neurological examination in May 
1998.  He reported experiencing a loss of feeling in his left 
lower lip and adjacent area of skin.  The veteran also 
reported difficulties drinking liquids due to the numbness 
and realizing when coffee was too hot.  He reported that his 
jaw was misaligned; he had pain in the jaw and cheek area; 
and at night he drooled.  

The pertinent examination with regard to motor function was 
the cranial nerve VII.  The closure of the lips was a little 
weaker on the left side of the mouth.  The strength of the 
muscles of mastication appeared to be normal.  

The pertinent examination with regard to sensory was the 
cranial nerve V, which was also implicated in the muscles of 
mastication.  There was an abnormal and diminished feeling to 
a sharp stimulus on the left lower lip and in the area of 
adjacent skin.  This extended about a distance equal to the 
left side of the lower lip onto the cheek and also below the 
lip in a roughly oval distribution.  The examiner also noted 
diminished sharp sensation on the inside of the lip and on 
the adjacent gum.  

The diagnosis was that of loss of sensation on the left lower 
lip and adjacent skin and mucous membrane, as branches of the 
third division of the fifth cranial nerve would likely have 
been impacted and injured by the fracture.  

In a September 1998 rating decision, the RO assigned an 
increased evaluation for the service-connected status-post 
left mandibular and left maxillary fractures with chronic 
neuropathy and temporomandibular degenerative joint disease 
from no percent to 10 percent, effective in October 1993.  

A statement received from the veteran's treating physician in 
September 1998 includes the physician's medical opinion that 
there was a complete loss of sensation, as opposed to a mild 
loss of sensation, of the veteran's left lower lip and mucous 
membrane.  

In a March 1999 rating decision, the RO assigned a separate 
evaluation of 10 percent for the service-connected paralysis 
of the fifth cranial nerve under Diagnostic Code 8205, 
effective in October 1993.  

The testimony of the veteran at a hearing in July 2001 was to 
the effect that his ability to chew was affected by the 
restricted lateral movement of his jaw and that there 
continued to be a dull pain on the left side of his jaw.  

The veteran also testified that there was a total lack of 
feeling or numbness involving his lip.  He testified that, at 
the time of the injury, a "pie piece" of jawbone had broken 
completely and his teeth had moved to the side of his mouth.  
The remaining part of the bone came out the bottom of the 
veteran's jaw.  The veteran lost feeling in that nerve area 
below the mouth on the left side of the lip.  

The veteran underwent a VA examination in February 2003.  His 
medical history revealed that a scar was disfiguring and was 
tender to deep palpation, but numb to light touch.  The 
veteran did not take any medication for his lower jaw 
condition.  

His medical history also revealed that the veteran did not 
have sensation of the lower left lip; the left facial chin; 
and the left submandibular region, from antero-midline to 
left temporomandibular joint, including the left lower cheek.  
He slobbered and dribbled food because of the lack of 
sensation and sometimes burned his lower lip.  It was more 
difficult to chew hard food on the left side of his mouth.  
The veteran also had to speak slowly or he missed words.  

Upon examination, the veteran was well nourished; there were 
no recent weight gain or weight loss.  His weight was stable 
for many years.  He spoke slowly and articulated words.  

The examination of the veteran's skin revealed a scar located 
on the left submandibular, diagonal vertical, 3 centimeters 
in length and .5 centimeters in width.  The midline length of 
scar had mild concavity and puckered wrinkling perpendicular 
to length of scar for the entire length of the scar.  The 
scar was more pick color than the normal surrounding skin.  
It was full thickness through muscle tissue underlying 
dermis, but otherwise was not adherent to deeper tissues.  

With the examiner facing the veteran, the left lower lip 
showed mild sagging compared to the right lower lip, starting 
at midline to the left parietal border of the lip.  The 
facial regions were otherwise symmetric in appearance.  

There were normal frowning, and normal left and right eye 
winking.  There was weak left tongue strength against the 
left cheek and intact tongue strength pushing against the 
right cheek.  Clenching of the jaw showed mild left lower lip 
asymmetry in a downward motion.  

Clenching strength was tested using a lifesaver.  Left 
temporomandibular joint clenching of lifesaver between upper 
and lower teeth was one full second to audibly break the 
lifesaver, and the sound was relatively quiet.  Clenching of 
lifesaver on the right side was split-second and loud.  The 
test was repeated two more times with the same results of 
slow power tone and strength with left jaw clenching, and 
rapid loud spontaneous full-strength with right jaw 
clenching.  

Sensory examination of cranial nerve V revealed no sensation 
of the left lower lip, extending to right of midline 1 
centimeter; faint sensation beginning at left 
temporomandibular joint, disappearing to no sensation at 3 
centimeters anterior to temporomandibular joint; and 
paresthesia extending horizontally superiorly to and 
including left lip lateral crease and inferiorly below left 
mandible to anterior midline.  

The paresthesia extended submandibularly to include the 
entire 3 centimeters of scar that extended to the upper base 
of the left neck.  The paresthesia from the anterior superior 
base of the neck extended along the crease of chin and neck 
to the left temporomandibular joint, where trace sensation 
began.  There was otherwise normal sensation to cranial nerve 
V ophthalmic and maxillary regions.  

Articulation of each alphabet letter was clearly spoken at a 
speed of 4 alphabet letters in 5 seconds.  When asked to 
speak clearly, each alphabet letter was spoken at a speed of 
2 letters per second, with missing of some letters.  

During the articulation, the left temporal and masseter 
muscles moved left fully and showed decreased range of 
motion, compared to right temporal and masseter muscles.  

Diagnoses were as follows:  (1) Left submandibular 
disfiguring scar, more so because of the wrinkled appearance.  
The scar did not interfere with normal functions of eating or 
speaking.  (2)  Impairment of cranial nerve V motor function 
of temporal and masseter muscles, to include jaw clenching 
decreased strength, power, and tone of the left jaw and left 
temporomandibular joint; speech inarticulate verbalization at 
speed exceeding 4 letters in 5 seconds; and decreased left 
lateral range of motion of jaw.  (3)  Impairment cranial 
nerve V sensation to left mandibular branch, extending from 
midline anterior face from and including lower lip, chin, and 
anterior inferior mandibular region to left temporomandibular 
joint.  

The veteran underwent a VA dental examination in May 2003.  
His medical history revealed a well-documented list of 
subjective complaints including jaw pain, drooling, 
difficulty chewing, temporomandibular joint clicking and 
headaches.  

Upon examination, the veteran had a normal occlusion with a 
well-restored dentition.  Any functional impairment or 
masticatory function loss would be due to pain, decreased 
range of motion of the mandible, or sensory loss to the left 
side of the face.  

The interincisal range of motion was 37 millimeters; the 
lateral excursive range of motion was 7 millimeters to each 
side.  No bone loss was evident.  The fracture site appeared 
well healed.  The diagnosis was that of loss of two teeth due 
to mandibular fracture, inactive.  



III.  Evaluation of the Service-Connected Status Post Left 
Mandibular and Maxillary fractures with temporomandibular 
joint disease.
 
In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  


A.  Temporomandibular Articulation, Limitation of Motion  

Any definite limitation of motion of the temporomandibular 
articulation interfering with mastication or speech warrants 
a 10 percent evaluation.  Limitation of motion of the 
temporomandibular articulation to 1/2 inch (12.7 millimeters) 
warrants a 20 percent rating.  A 40 percent evaluation 
requires that motion be limited to 1/4 inch (6.3 
millimeters).  38 C.F.R. § 4.150, Diagnostic Code 9905, 
(effective prior to February 17, 1994).  

The provisions for 38 C.F.R. § 4.150, Diagnostic Code 9905, 
for evaluation of temporomandibular articulation were amended 
effective on February 17, 1994.  59 Fed. Reg. 2529-2530 
(1994).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPEC 3-2000.  

Under revised provisions, limitation of motion of the 
temporomandibular articulation is rated as follows:

A 10 percent rating requires limitation of the range of 
lateral excursion from 0 to 4 millimeters, or of 
limitation of the range of inter-incisal motion from 31 
to 40 millimeters.  

A 20 percent rating is warranted for limitation of the 
range of inter-incisal motion from 21 to 30 millimeters.  

A 30 percent rating is warranted for limitation of the 
range of inter-incisal motion from 11 to 20 millimeters.  

A 40 percent rating is warranted for limitation of the 
range of inter-incisal motion from 0 to 10 millimeters.  

38 C.F.R. § 4.150, Diagnostic Code 9905, effective on 
February 17, 1994.  

A review of the record shows that the RO assigned a 10 
percent rating, based upon findings showing limitation of the 
range of inter-incisal to 40 millimeters.  

A report of the veteran's dental examination in May 2003 
reflects that he reported much pain and difficulty chewing 
and that the inter-incisal range of motion of the mandible 
was limited to 37 millimeters and lateral excursion was 
limited to 7 millimeters.  

There was some discomfort when stretched, and pain associated 
with degenerative joint disease.  Pain may provide a basis 
for a compensable disability rating.  Smallwood v. Brown, 
10 Vet. App. 93, 98 (1997).  The Board has carefully 
considered the veteran's statements to the effect that he has 
difficulty chewing hard food on the left side of his mouth 
and must speak slowly or he missed words.  38 C.F.R. §§ 4.10, 
4.40, 4.41, 4.44, 4.45, 4.59.  The evidence also reflects a 
tendency of weakness of the left jaw and left 
temporomandibular joint.  

However, the record does not contain any findings of 
limitation of motion or functional loss due to pain that 
would warrant an evaluation in excess of the current 10 
percent under either version of the regulation.  The veteran 
has not been reported to have additional limitation of motion 
due to functional factors.  While he does experience weakness 
interfering with eating and speech, those are the 
manifestations that are contemplated for a 10 percent 
evaluation under the old criteria.  

These results and those of the prior examination in the 
Board's opinion are reflective of slight limitation of motion 
of either the inter-incisal range or the range of lateral 
excursion, and support the assignment of a 10 percent rating, 
but not more, under the provisions of either version of 
Diagnostic Code 9905.  

The medical evidence neither demonstrates limited motion of 
the inter-incisal range to less than 31 millimeters, nor 
additional limitation of motion due to functional factors 
that would warrant a higher rating.  

As such, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 10 percent rating as described hereinabove.  

The Board finds that the evidence shows that this level of 
impairment has existed since the effective date of the claim.  
Fenderson, 12 Vet. App. 119.  Accordingly, a "staged" 
rating is not indicated.  


B.  Scar of the Left Submandibular Area

The evidence of record reflects that the veteran's scar of 
the left submandibular area is disfiguring and tender to deep 
palpation, but numb to light touch.  A rating for residuals 
of a fractured mandible with a disfiguring scar may be 
assigned under Diagnostic Codes 7800 or 7804 because the scar 
is clearly part and parcel of the service-connected 
disability.  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  A 30 percent evaluation requires that such a 
scar be severely disfiguring, and this evaluation is 
especially appropriate if the scar produces a marked and 
unsightly deformity of the eyelids, lips or auricles.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002). Thus, to the extent that either version of 
the regulations is more favorable to the claim, that version 
will be applied.  Karnas, 1 Vet. App. 308.  

Under the revised regulations, disfigurement of the head, 
face, or neck are rated under Diagnostic Code 7800 as 
follows:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes, 
ears, cheeks, lips), or; with six or more 
characteristics of disfigurement-80 percent disabling.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes, ears, cheeks, 
lips), or; with four or five characteristics of 
disfigurement-50 percent disabling.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, 
lips), or; with two or three characteristics of 
disfigurement-30 percent disabling.  

With one characteristic of disfigurement-10 percent 
disabling.  

The 8 characteristics of disfigurement listed under Note (1) 
of these regulations, for purposes of evaluation under 
38 C.F.R. § 4.118, are as follows:

Scar 5 or more inches in length.
Scar at least one-quarter inch wide at widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches.
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches.
Underlying soft tissue missing in an area exceeding six 
square inches.
Skin indurated and inflexible in an area exceeding six 
square inches.

Also under the revised regulation, Diagnostic Code 7805, 
scars, other, will be rated based on limitation of function 
of affected part.  

The Board notes that these new regulations pertaining to 
scars of the head, face or neck have not made any substantive 
changes affecting this case.  

In the present case, the medical evidence does show that the 
scar of the left submandibular area is tender to deep 
palpation, but not to touch.  The most recent medical 
examination shows that the scar is not limiting function of 
the veteran's lip or jaw in any way.  The scar is not 
attached to deeper tissues, but there is full thickness 
through the muscle tissue.  However, no evidence of palpable 
tissue loss was noted.  

While the Board notes evidence of visible disfigurement due 
to wrinkling, the scar of the left submandibular measures an 
area of considerably lesser than six square inches.  

The overall evidence, in the Board's opinion, more nearly 
approximates the criteria to support the assignment of a 10 
percent rating for a disfiguring scar under the provisions of 
Diagnostic Code 2800, either old or new.   

While there is evidence of tenderness to deep palpation of 
the veteran's jaw, the Board notes that the numbness 
associated with the scar has been taken into consideration in 
the evaluation of the service-connected paralysis of the 
fifth cranial nerve.  As such, symptoms attributable to 
another service-connected disability may not be considered in 
the evaluation of the disfiguring scar.  38 C.F.R. § 4.14.

Thus, all factors considered, the Board finds that the 
veteran's present disability picture meets the criteria for 
the assignment of a separate 10 percent rating for a 
disfiguring scar of the left submandibular area.  38 C.F.R. 
§ 4.7.  

The medical evidence does not show palpable tissue loss, two 
or more characteristics of disfigurement, or severe 
disfigurement to warrant a higher rating.  

Again, the evidence shows that this level of impairment due 
to a scar of the left submandibular area has existed since 
the effective date of the grant of service connection for 
residuals of a fractured mandible.  Fenderson, 12 Vet. 
App. 119.  Accordingly, a "staged" rating is not indicated.  


IV.  Evaluation of the Service-Connected Paralysis of the 
Fifth Cranial Nerve

The regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree. 38 C.F.R. § 4.124a, Note.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.  

Paralysis of the cranial nerves is rated on the basis of the 
relative degree of sensory manifestations.  A 10 percent 
rating is provided when paralysis is incomplete and moderate, 
30 percent disabling when it is incomplete and severe, and 50 
percent disabling when it is complete.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2002).  

In this case, the RO assigned a 10 percent rating on the 
basis of moderate incomplete paralysis of the left 
(trigeminal) cranial nerve.  However, the Board notes that 
the medical evidence of record includes findings that suggest 
that the veteran's nerve impairment is not restricted to 
wholly sensory loss.  

The most recent VA examination revealed that the closure of 
the veteran's lips was a little weaker on the left side of 
the mouth, with regard to motor function, with decreased 
strength when jaw clenching.  The veteran had also complained 
of drooling and dribbling of liquids when he ate meals.  
There is also competent evidence of extensive paresthesia.  

While the veteran's private physician indicated that there 
was a total loss of sensation of the veteran's left lower lip 
and mucous membrane, the recent VA examinations report a loss 
of sensation as well as diminished feeling.  

The overall evidence, in the Board's opinion, is more nearly 
reflective of severe incomplete paralysis of the fifth 
(trigeminal) cranial nerve and supports the assignment of a 
30 percent rating, but not more, under the provisions of 
Diagnostic Code 8205.  

The medical evidence does not demonstrate complete paralysis 
to warrant a higher rating.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 30 percent rating as described hereinabove.  

Moreover, the evidence shows that this level of impairment 
due to severe incomplete paralysis of the fifth (trigeminal) 
cranial nerve has existed since the effective date of the 
claim. Fenderson, 12 Vet. App. 119.  


V.  Service Connection for Claimed Incorrect Bite

The veteran contends that he has an incorrect bite due to his 
service-connected disabilities.  

As noted hereinabove, service connection is in effect for the 
residuals of a fractured mandible, with a disfiguring scar 
and for paralysis of the fifth cranial nerve.  

However, what is missing in this case is medical evidence 
showing that the veteran has a disability manifested by an 
incorrect bite as part of his service-connected disability.  

The veteran has been afforded several examinations, including 
dental.  None of the examiners has indicated that the veteran 
has an incorrect bite.  Nor is there any medical opinion of 
record linking a disability manifested by an incorrect bite 
to the veteran's service-connected disabilities.  

While the April 1998 report of VA examination reflects a 
lateral displacement of the mandible, that is one of the 
manifestations which had been contemplated for the 10 percent 
evaluation awarded under Diagnostic Code 9905.  The Board 
notes that only one rating may be assigned without violating 
the rule against the pyramiding of disabilities.  38 C.F.R. 
§ 4.14.  

Moreover, the veteran's post-service medical records do not 
show any treatment for disability manifested by an incorrect 
bite.  The veteran has submitted no evidence to show that he 
is currently suffering from an incorrect bite.  In the 
absence of proof of present disability, there can be no valid 
claim.  See 38 U.S.C.A. § 1110.  

As the preponderance of the evidence is against the claim for 
service connection for an incorrect bite, the benefit of the 
doubt doctrine is not for application in this case.  
38 U.S.C.A. § 5107.  

Accordingly, based on a review of the entire evidentiary 
record, the Board finds that service connection for a claimed 
incorrect bite is not warranted.  





ORDER

An initial rating greater than 10 percent for the service-
connected status post left mandibular and maxillary fractures 
with temporomandibular degenerative joint disease is denied.  

A separate, initial rating of 10 percent for a disfiguring 
scar of the left submandibular area is granted, subject to 
the regulations applicable to the payment of monetary awards.  

An initial rating of 30 percent for the service-connected 
paralysis of the fifth cranial nerve is granted, subject to 
the regulations applicable to the payment of monetary awards.  

Service connection for an incorrect bite is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

